Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant continuation application filed on 15 June 2020 in which claims 1-20 are pending. Claims 1, 14 and 20 are independent. Claims 2-13 and 15-19 are dependent. Applicant has canceled claims 21-23.

Claim Rejection under 35 USC §101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

 	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No 10,686,269. This is a statutory double patenting rejection.
 	As to independent claim 1, the claim is identical to claim 1 in the issued patent despite the fact that the Applicant made an unsuccessful attempt to amend the claim. The amendment is defective because the new word “sidewalls”, in place of said “first and second inner walls” in the patent, lacks a proper antecedent basis. Hence the present claim 1 is not successfully/effectively amended in order to distinguish a scope of the present claim from that the claim 1 in the issued patent and thus a scope of the claim remained unchanged from the issued claim 1.
	As to independent claim 14, also has a “sidewall” in place of said “first and second inner walls” in the patent, lacks a proper antecedent basis. The scope of the claim 14 is same as that of claim 14 of the issued patent. 
	As to independent claim 20 the claim has same issue as mentioned above for claim 1.
	Dependent claims are not different from the issued dependent claim 2-13 and 15-19 are identical to the issued dependent claims. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852